Citation Nr: 1456505	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right breast mass with lumpectomy and lumpectomy scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A hearing transcript has been associated with the record.  In September 2014, the Veteran submitted additional evidence consisting of private treatment records with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

In August 2014, the Veteran filed claims of entitlement to an increased rating for traumatic brain injury with post-traumatic migraine headaches and entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to service-connected disabilities.  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In documents of record and at her August 2014 Board hearing, the Veteran claims that her right shoulder symptoms began after she underwent a lumpectomy to remove a tumor from her right breast during service.  She reports that the repair and reconstruction of her right breast has caused the affected tissue to pull her right shoulder downward about an inch and a half and has caused pain, discomfort, and limited mobility since the surgery.  As such, the Veteran contends that her right shoulder disorder is caused or aggravated by her service-connected right breast mass with lumpectomy and lumpectomy scar.  In the alternative, she alleges that her right shoulder disorder is caused by deep bruising of the right shoulder and breast area from shooting the M-16, which was required as part of her military training.

As an initial matter, the Board notes that the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of her claim of entitlement to service connection for a right shoulder disorder.  Such should be accomplished on remand.

In addition, the Board finds that a remand is necessary to afford the Veteran a VA examination so as to determine the nature and etiology of her right shoulder disorder.  In this regard, she is competent to testify as to events in service that may have caused injury to her right shoulder, to include the use of an M16, as well as the continuity of symptoms since service.  The Veteran's service treatment records do not contain records of her lumpectomy procedure in 1992, but they do indicate the presence of a mass on the right breast.  Moreover, while there is no current diagnosis of a right shoulder disorder, the record reflects persistent and recurrent right shoulder symptoms.  In this regard, in September 2014, the Veteran's physical therapist indicated that the Veteran had moderate impairment of the range of motion in her right shoulder, tenderness in her right pectoral region, and posture changes involving her right shoulder being lower than her left, which were noted to be consistent with possible anterior chest tightness/muscular tightness due to scar tissue development following her tumor removal.  Therefore, in light of the foregoing, the Board finds that she should be afforded a VA examination to determine if she has a right shoulder disorder that is related to her military service, or is secondary to her right breast mass with lumpectomy and lumpectomy scar.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the Board notes that the Veteran submitted private medical records electronically on October 16, 2014 via VA's eBenefits website.  VBMS contains the scanned images of these documents which appear somewhat illegible.  Further, it is unclear whether such evidence is relevant to the issue currently on appeal.  On remand, the Veteran should be notified that such documents appear somewhat illegible and be given an opportunity to submit these documents for consideration in a paper format or to authorize VA to request these documents on her behalf.

Finally, while on remand, the Veteran should be given another opportunity to identify any additional, outstanding VA or non-VA treatment records referable to her claim. Thereafter, all identified records should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for a right shoulder disorder as secondary to her service-connected right breast mass with lumpectomy and lumpectomy scar.

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to her right shoulder disorder.  Thereafter all identified records should be obtained and associated with the record. 

For private treatment records, if she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and her representative and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Inform the Veteran that private medical evidence submitted via eBenefits in October 2014 appear illegible and afford her an opportunity to submit any copies in her possession or to provide complete identifying information and appropriate authorization forms for such records.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and her representative and afford her another opportunity to submit any copies in her possession.

4.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her right shoulder disorder.  The entire electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following inquiries:

(A)  Identify all current right shoulder disorders.  In this regard, the examiner should indicate whether the Veteran has a right shoulder disorder manifested by persistent and recurrent symptoms of impairment of the range of motion in her right shoulder, tenderness in her right pectoral region, and posture changes involving her right shoulder being lower than her left.

(B)  For each currently diagnosed right shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include her described bruising of her right shoulder after she shot an M-16 as part of her military training.  

(C) For each currently diagnosed right shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is caused OR aggravated by her service-connected right breast mass with lumpectomy and lumpectomy scar.  In this regard, the examiner should consider the September 2014 physical therapist's findings that the Veteran's right shoulder symptoms are consistent with possible anterior chest tightness/muscular tightness due to scar tissue development following her tumor removal.

(D)  If arthritis of the right shoulder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's service discharge in August 1992, i.e., by August 1993.  If so, please describe the manifestations.

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset of right shoulder pain during service and the continuity of symptomatology.  A complete rationale must be provided for all opinions rendered.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If her claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




